This case is before the court on appeal from a July 23, 1987 judgment in the Court of Common Pleas of Lucas County, granting defendant-appellee Judi L. Hartley's motion to dismiss pursuant to Civ. R. 12(B)(6).
Plaintiff-appellant, Patrick M. Hartley, and appellee were divorced with appellee awarded custody of their minor daughter. Appellant was granted visitation rights with his child. On January 17, 1984, appellee contacted the Toledo Police Department and the Lucas County Children's Services Board and filed a report alleging that appellant had sexually abused the parties' child. These allegations were found to be false and no further proceedings were instituted against appellant. Thereafter, appellant filed a complaint alleging damages as a result of appellee's unfounded accusations. Appellee filed a motion to dismiss pursuant to Civ. R. 12(B)(6). The trial court granted appellee's motion based on R.C. 2151.421 and appellant filed a timely notice of appeal asserting the following as his sole assignment of error:
"The trial court's decision dismissing plaintiff's complaint based on O.R.C. 2151.421 was in error."
The Ohio Supreme Court established *Page 161 
the standard for granting a Civ. R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief can be granted inO'Brien v. University Community Tenants Union, Inc. (1975),42 Ohio St. 2d 242, 71 Ohio Op. 2d 223, 327 N.E.2d 753, wherein the court stated at the syllabus:
"In order for a court to dismiss a complaint for failure to state a claim upon which relief can be granted (Civ. R. 12(B)(6)), it must appear beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him to recovery." (Citation omitted.)
In granting appellee's motion to dismiss the trial court relied upon the language in R.C. 2151.421 which provides in part:
"(G) Anyone or any hospital, institution, school, health department, or agency participating in the making of reports under this section, or anyone participating in a judicial proceeding resulting from the reports, shall be immune from any civil or criminal liability that otherwise might be incurred or imposed as a result of such actions. Notwithstanding section4731.22 of the Revised Code, the physician-patient privilege shall not be a ground for excluding evidence regarding a child's injuries, abuse, or neglect, or the cause of the injuries, abuse, or neglect in any judicial proceeding resulting from a report submitted pursuant to this section."
This court has previously held that the aforementioned statute grants an absolute immunity to those making reports of child abuse in Bishop v. Ezzone (June 26, 1981), Wood App. No. WD-80-63, unreported. This court reasoned that the societal benefits derived from the ability to freely make such reports outweighed any individual harm which might arise from possible false reports. Further, the court went on to state:
"We reject plaintiffs-appellants' argument that the Ohio General Assembly intended to grant immunity from liability for making child abuse reports or participating in proceedings involving child abuse only where such reports or proceedings were initiated in good faith. R.C. 2151.421 contains no such limitation on the grant of immunity as do the applicable Michigan and Pennsylvania sections of law. Therefore, we find because of this grant of absolute immunity, plaintiffs-appellants can prove no set of facts which would entitle them to recovery. * * *"Bishop, supra, at 4.
Appellant attempts to distinguish factually Bishop from the case sub judice. The Bishop case involved a report made by school officials, whereas the report in the instant case was made by appellant's ex-wife. Appellant further contends that a reasonableness standard, not an absolute immunity, should be applied to cases involving reports of child abuse. Contending that appellee's motive for the involved report was to deprive him of visitation rights, appellant urges this court to find appellee's actions unreasonable and beyond the scope of protection of R.C. 2151.421.
This court, in applying R.C. 2151.421, finds the factual distinction between Bishop and the instant case non-dispositive and holds that the rationale of Bishop must be applied to the case at hand. Because of the public concerns involved, the grant of immunity pursuant to R.C. 2151.421 must extend to anyone making reports of child abuse whether in good faith or not. Because of this absolute immunity, it appears from the complaint that appellant cannot prove facts entitling him to recovery.O'Brien, supra.
Accordingly, appellant's sole assignment *Page 162 
of error is found not well-taken.
On consideration whereof, the court finds substantial justice has been done the party complaining, and the judgment of the Lucas County Court of Common Pleas is affirmed. It is ordered that appellant pay the court costs of this appeal.
Judgment affirmed.
RESNICK, P.J., and GLASSER, J., concur.
HANDWORK, J., dissents.